8 F.3d 822
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ngaire Evelyn VINCENT, Appellant,Alfred J. VINCENT, Plaintiff-Appellant,v.REYNOLDS MEMORIAL HOSPITAL, INCORPORATED;  Andrew J. Barger,Md; Kenneth J. Allen;  Norman E. Wood, D.O.,Defendants-Appellees.
No. 93-1347.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 13, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  Robert Earl Maxwell, Chief District Judge.  (CA-75-23-W)
Ngaire Evelyn Vincent, Alfred J. Vincent, Appellants Pro Se.
Terence Michael Gurley, Schrader, Byrd, Byrum & Companion, Wheeling, West Virginia, for Appellees.
N.D.W.Va.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Alfred J. and Ngaire Evelyn Vincent noted this appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellants' failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We deny Appellants' motions:  (1) to consolidate this appeal with that in No. 93-1257;  (2) to expand the record;  (3) to recuse Judge Maxwell;  (4) for sanctions;  (5) for default judgment;  and (6) to disqualify opposing counsel.*  We dismiss Vincent's motion to amend the caption as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that Vincent expressly waived any conflict of interest that opposing counsel might have in continuing his representation of Reynolds Memorial Hospital